DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are pending

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement filed has been considered by the examiner.

		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "mainly" used in multiple instances claim 1 is a relative term which renders the claim indefinite.  The term "mainly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-17 are rejected due to dependency of rejected claim 1.

Claim 1 recites the limitation "a noble metal mainly containing Ir and Ru" in line 6. This limitation is repeated and at lines 8-9 and there already exists positive antecedent basis for the limitation. It is unclear, rendering the claim indefinite, if the second instance of the limitation is the same or different noble metal. 
Claims 2-17 are rejected due to dependency of rejected claim 1.

Claim 10 recites an inequality that does not compute, 1/5 <= 5, which is unclear rendering the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7-8, 10-18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mei et al., US 2016/0087282 A1.
As to claim 1, Mei teaches a laminated catalyst, see e.g. abstract, figure 3.
Mei teaches a Pt layer, see figure 3 and [0037], which is a first catalyst layer mainly including a noble metal mainly containing Pt.
2 layer, see figure 3, and the noble metal can contain Ir, see [0024], [0028], [0037], which is a second catalyst layer mainly including a mixture of an oxide of a noble metal mainly containing Ir and Ru and a noble metal mainly containing Pt.
Mei teaches a RuO2 layer, see figure 3, and the noble metal can contain Ir, see [0024], [0028], [0037], which is a third catalyst layer mainly including an oxide of a noble metal mainly containing Ir and Ru.
Mei teaches the first catalyst layer, the second catalyst layer, and the third catalyst layer are laminated in order, see annotated figure 3 below and [0054]-[0056] for laminate.

    PNG
    media_image1.png
    461
    655
    media_image1.png
    Greyscale

As to claims 3 and 7, Mei teaches the scale bar of 200.0 nm in figure 3 annotated above. The thickness of the first, second and third catalyst layers as annotated above teach points within the claimed ranges of the first catalyst layer has a thickness of equal to or more than 100 nm, the second 
See MPEP 2131.03 regarding Anticipation of Ranges.
As to claim 4, Mei teaches the catalyst layer contains no carrier, see [0049], [0036], which is considered to carrier less as claimed.  
Mei teaches the first catalyst layer has a porous structure in which a sheet-like carrierless noble metal catalyst layer mainly containing Pt and a void/gap layer are laminated, see figure 3.
Mei teaches the second catalyst layer has a porous structure in which a sheet-like carrierless noble metal catalyst layer mainly containing Pt and a void layer are laminated, see figure 3 and [0049], [0036]. 
 Mei teaches the the third catalyst layer has a porous structure in which a carrierless noble metal catalyst layer that is a sheet-like oxide mainly containing Ir and Ru and a void/gap layer are laminated, see figure 3. 
As to claim 8, Mei teaches a surface of the first catalyst layer facing the second catalyst layer is in direct contact with a surface of the second catalyst layer facing the first catalyst layer, and a surface of the second catalyst layer facing the third catalyst layer is in direct contact with a surface of the third catalyst layer facing the second catalyst layer, see annotated figure 3 above.
As to claim 10, Mei teaches the micrograph of figure 3, see above, where the values of Ta ~350 nm, and Tc ~210nm, see annotated figure 3, above which is about 2.9 for the relationship of claim 10, which is expected to be a point inside the inequality. See MPEP 2131.03 regarding Anticipation of Ranges.

As to claim 12, Mei teaches multiple catalyst layers, i.e. two or more, in face-to-face contact with a substrate which teaches a first catalyst layer or a third catalyst layer is located on the substrate side, see [0030].
As to claim 13, Mei teaches multiple catalyst layers, i.e. two or more, in face-to-face contact with a substrate, see [0030] which teaches the first catalyst layer is in direct contact with the substrate and can be sputtered to the substrate, see [0058].
As to claim 14, Mei teaches a membrane electrode assembly 10, see [0019] using the electrode according to claim 11.
As to claim 15, Mei teaches electrochemical cell, see [0018] using the membrane electrode assembly according to claim 14.
As to claim 16, Mei teaches a stack, see [0083] using the membrane electrode assembly according to claim 14.
As to claim 17, Mei teaches a fuel cell, see [0083], and water electrolysis reversible device (electrolysis cell), see [0085], using the membrane electrode assembly according to claim 14.
As to claim 18, Mei teaches an automobile, see [0003] using the fuel cell and water electrolysis reversible device according to claim 17.




Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, 6, 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mei et al., US 2016/0087282 A1.
As to claim 2, Mei teaches at [0025] that what noble metal element is optimal depends on what reaction is carried out; if used in hydrogen oxidation reaction or hydrogen generation reaction, the catalyst layers 14, 15 contain Pt, for example.

Mei teaches Pt, Ru and Ir being up 30% or more for the catalyst layer, see [0028], which teaches a range that overlaps the claimed range of, in the second catalyst layer, a total amount of Pt metal, an alloy containing Pt, Ir oxide, Ru oxide, a composite oxide of Ir and Ru is equal to or more than 90% by mass, a concentration of Pt with respect to a sum of concentrations of Pt, Ir, and Ru contained in the second catalyst layer is less than 90 atom%, a sum of concentrations of Ir and Ru with respect to a sum of concentrations of Pt, Ir, and Ru contained in the second catalyst layer is less than 90 atom%,
Mei teaches Pt, Ru and Ir being up 30% or more for the catalyst layer, see [0028], which teaches a range that overlaps the claimed range of, in the third catalyst layer, a total amount of Ir oxide, Ru oxide, a composite oxide of Ir and Ru is equal to or more than 90% by mass, and a sum of concentrations of Ir and Ru with respect to a sum of concentrations of Pt, Ir, and Ru contained in the third catalyst layer, Ir, and Ru is equal to or more than 90 atom%.
See MPEP 2144.05 regarding Obviousness of Ranges.	
As to claim 5, Mei teaches at [0025] that what noble metal element is optimal depends on what reaction is carried out; if used in hydrogen oxidation reaction or hydrogen generation reaction, the catalyst layers 14, 15 contain Pt, for example.
Mei teaches Pt of the catalyst layers being and alloy up to 90%, see [0027], which teaches a range that has a bound in common with the range of in the first catalyst layer, a total amount of Pt metal and an alloy containing Pt is equal to or more than 90% by mass, the first catalyst layer includes at least one metal selected from the group consisting of Co, Ni, Fe, Mn, Ta, W, Hf, Si, Mo, Ti, Zr, Nb, V, Cr, Al, and Sn. 

Mei teaches Pt, Ru and Ir being up 30% or more for the catalyst layer being an alloy, see [0028], which teaches a range that overlaps the claimed range of, in the third catalyst layer, a total amount of an Ir oxide, an Ru oxide, a composite oxide of Ir and Ru is equal to or more than 90% by mass, and the third catalyst layer further includes at least one metal oxide selected from the group consisting of Rh, Au, and Pt.
See MPEP 2144.05 regarding Obviousness of Ranges.
As to claim 6, Mei teaches at [0025] that what noble metal element is optimal depends on what reaction is carried out; if used in hydrogen oxidation reaction or hydrogen generation reaction, the catalyst layers 14, 15 contain Pt, for example.
Mei teaches Pt of the catalyst layers being and alloy up to 90%, see [0027], which teaches a range that has a bound in common with the range of in the first catalyst layer, a total amount of Pt metal and an alloy containing Pt is equal to or more than 90% by mass, the first catalyst layer includes at least one metal selected from the group consisting of Co, Ni, Fe, Mn, Ta, W, Hf, Si, Mo, Ti, Zr, Nb, V, Cr, Al, and Sn. 
Mei teaches Pt, Ru and Ir being up 30% or more for the catalyst layer being an alloy, see [0028], which teaches a range that overlaps the claimed range of, in the second catalyst layer, a total amount of a Pt metal, an alloy containing Pt, an Ir oxide, an Ru oxide, and a composite oxide of Ir and Ru is equal to 
Mei teaches Pt, Ru and Ir being up 30% or more for the catalyst layer being an alloy, having a composite of Ir, see [0028], which teaches a range that overlaps the claimed range of, in the third catalyst layer, a total amount of an Ir oxide, an Ru oxide, a composite oxide of Ir and Ru is equal to or more than 90% by mass, and the third catalyst layer further includes at least one metal oxide selected from the group consisting of Rh, Au, and Pt.
See MPEP 2144.05 regarding Obviousness of Ranges.
As to claim 9, Mei teaches the micrograph of figure 3, see above, where the values of Ta ~350 nm, Tb ~150 nm, and Tc ~210nm, see annotated figure 3, above which is about 0.32 for the relationship of claim 9, which is just outside the range of the inequality. Mei teaches at [0025] that what noble metal element is optimal depends on what reaction is carried out; if used in hydrogen oxidation reaction or hydrogen generation reaction, the catalyst layers 14, 15 contain Pt, for example, which teaches an ordinary skilled artisan that one can vary the sputtering of Mei to achieve a ratio of thicknesses that optimize the desired reactions. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.   Discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05 regarding Obviousness of Ranges. See also [0033].
As to claim 19, Mei teaches an automobile use, see [0003], and one of ordinary skill in the art would appreciate using using the fuel cell and water electrolysis reversible device according to claim 17 in a flying object as such flying object would have power demands and requirnemnts capable of being satisfied by the fuel cell and water electrolysis reversible device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20150311536 A1, teaches Pt, Ir, Ru sputtering to form a catalyst layer, see [0024], [0026].
US 20150132683 A1 and US 20120202683 A1 teaches Pt layer directly on Ir layer by sputtering, see [0040] and [0048], respectively. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip A Stuckey whose telephone number is (571)272-9875.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/PHILIP A. STUCKEY/Examiner, Art Unit 1723